DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed July 16, 2021 have been entered into the file. Currently, claims 1, 3-4, and 6 are amended, claim 2 is cancelled, and claims 7-9 are new, resulting in claims 1 and 3-9 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2014/0048309)1 in view of Kihara (US 2009/0047858)2 and Kim (US 4983247). Supporting evidence provided by BASF (Ultrason E, S, P Product Brochure), DuPont (Zytel nylon resin brochure), and “Penoxy Resins (Polyhydroxyl Ethers)”.
With respect to claims 1 and 3-5, Kihara teaches a resin layer for a three-dimensionally shaped electrically insulating product (electric insulating sheet) comprising, as the thermoplastic resin (resin film), at least one selected from the group consisting of a polyamide resin, a polysulfone resin, and a polyphenylene sulfide resin (paragraph [0010]). It is preferable for the resin layer to contain both the polyamide resin (accessory component) and the polysulfone resin (paragraphs [0044]-[0045]). The polysulfone resin is preferably a polyether sulfone resin or a polyether polyphenyl sulfone resin having a molecular structure represented by Formula (3) 
The instant specification also uses ULTRASON as the polyether sulfone resin in paragraph [0054] of the examples. The instant specification does not specify the series, however as evidenced by the attached product brochure, ULTRASON E is a polyethersulfone (page 4). Therefore it is reasonable to presume that the ULTRASON series used in the instant specification is ULTRASON E, and thus it would have been obvious to one of ordinary skill in the art that the ULTRASON E series of Kihara has a similar melt viscosity as that of the instant specification, namely 140 Pa.s at 300oC and a glass transition temperature of 210oC (instant specification; paragraph [0054]). The polysulfone resin is preferably at least 20 wt%, more preferably at least 40 wt% and not more than 90 wt%, preferably not more than 70 wt% of the resin layer (main component) (paragraph [0070]).
In the examples of Kihara, the polyamide resin used is “Zytel HTN501” (paragraph [0125]-[0126]). In paragraph [0054] of the instant specification “Zytel” is used as a polyamide 6T resin PA1 with a melt viscosity of 16 Pa.s at 300oC and a melting temperature of 300oC. The Zytel HTN series is a PA6T/XT-1 resin, and has a melting point of 300oC (DuPont; Zytel nylon resin brochure). It therefore would be obvious to the ordinary artisan that the polyamide of Kihara would displays similar properties as the instant invention.
Other thermoplastic resins (accessory component
The instant specification also uses “Phenotohto” as the phenoxy resin in paragraph [0054] of the examples. The instant specification does not specify the specific “Phenotohto” product used, however it would be obvious to the ordinary artisan that the melt viscosity of 11 Pa.s at 300oC for the broad recitation in the instant specification would be similar to the specific product used in Kihara.
Since Kihara uses the same products as the instant invention, it is reasonable to presume that the resin mixture of Kihara fulfills the Relational expression of the claim.
Kihara further teaches an electrically insulating sheet material (electric insulating sheet) which includes the resin layer and protective layers disposed on both sides of the resin layer in contact with the resin layer (paragraph [0031]). Examples of materials for the protective layer include nonwovens of synthetic polymer compounds such as polyester (paragraphs [0017], [0084]-[0090], [0115]).
Kihara is silent as to the phenoxy resin comprising 30 to 50 mass% when the amount of polyamide resin and phenoxy resin is taken as the total and as to the phenoxy resin having a bisphenol A skeleton and an epoxy group at either end or both ends.
Kihara ‘858 teaches a resin composition comprising an aromatic polyamide resin and an epoxy-containing phenoxy resin (an epoxy group at either end or both ends) (paragraph [0014]). The flowability of a resulting polyamide resin composition in the molten state can be improved by adding an epoxy group-containing phenoxy resin (an epoxy group at either end or both ends) (paragraph [0012]). When the resin composition contains 30 to 50% by mass of the epoxy-group containing phenoxy resin (an epoxy group at either end or both ends), it can suppress excessive flowability of the resin at higher temperatures than the melting point of the composition thus 
Since both Kihara and Kihara ‘858 teach resin compositions comprising polyamides and phenoxy resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resin composition of Kihara to include 30 to 50 mass% of an epoxy-group containing phenoxy resin (an epoxy group at either end or both ends), based on the total of polyamide resin and phenoxy resin, in order to suppress excessive flowability of the resin at higher temperatures thus reducing the need to precisely control temperature to maintain thickness accuracy. As evidenced by “Phenoxy Resins (Polyhydroxyl Ethers)”, phenoxy resins are derived from bisphenol A (bisphenol A skeleton) and have a high molecular weight (10,000-100,000 g/mol).
With respect to the mass percent of polyamide resin and phenoxy resin with respect to the polyether sulfone resin, the claimed range may first be calculated to be 12-72 mass% polyamide resin and phenoxy resin with respect to the total resin composition. This value was determined by taking 30% of 40% (0.3*40%) for the lowest endpoint, based on the lowest endpoint values for the range of polyamide resin + phenoxy resin based on the total of polyethylene sulfide from claim 1, and the range of polyethylene sulfide based on the total resin composition. Similarly, the highest endpoint was determined by taking 80% of 90% (0.8*90%).
Kihara teaches the resin layer contains 10-70 wt% polyamide resin with respect to the total (paragraphs [0062]-[0063]), and the combination of Kihara and Kihara ‘858 teaches 30-50 mass% phenoxy resin based on the total of polyamide resin and phenoxy resin (Kihara ‘858; paragraph [0014]). The range of the phenoxy resin compared to the total composition is 3-35 mass%, calculated in the same way as above (0.3*10% and 0.5*70%). The mass% of polyamide 
The mass% of polyamide resin and phenoxy resin ranges substantially overlap the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kihara in view of Kihara ‘858, because overlapping ranges have been held to establish prima facie obviousness.
Kihara in view of Kihara ‘858 is silent as to the resin film being thermally adhered to the polyester fiber non-woven fabric in a molten state.
Kim teaches a resin rich surface layer on molded composite thermoplastic (col. 1, lines 6-7). A sheet 223 is in the molten state or significantly above the glass transition temperature to be sufficient soft to flow, to heat and melt layer 220, and deform to the contour of the layer 220 and surface 214 of the lower core 208 when compressed therebetween (col. 5, lines 50-54). The molecules of the heat softened layer 222 and the sheet 223 combine to form an integral structure which is homogeneous at the interface between the layer and the sheet 223 (col. 6, lines 18-21). A good bond and a smooth surface can be produced using heat from the molten plastic sheet 223 without the addition of any supplemental heat (col. 6, lines 46-49).
Since both Kihara and Kihara ‘858 and Kim teach a resin rich layer of composite thermoplastic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resin layer of Kihara in view of Kihara ‘858 to be applied in a molten state in order to deform to the contour of the surface it is applied while forming a homogenous interface with the layer to which it is applied with a good bond and a smooth surface obtained without the addition of supplemental heat.
Kihara in view of Kihara ‘858 and Kim teaches the claimed invention about but does not expressly teach melt viscosities that satisfy the relational expression. It is reasonable to presume that the melt viscosities satisfying the relational expression are inherent to Kihara in view of Kihara ‘858 and Kim. Support for said presumption is found in that Kihara teaches the use of similar materials, specifically materials of the same trade name, and Kihara in view of Kihara ‘858 and Kim teaches the materials used in similar quantities as claimed. Therefore the resin composition of Kihara in view of Kihara ‘858 and Kim is expected to have the same properties of the claimed invention.

With respect to claim 6, Kihara in view of Kihara ‘858 and Kim teaches all the limitations of claim 1 above. Kihara further teaches that the electrically insulating product may be used as electrical insulation in a motor coil (paragraph [0109]).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2014/0048309)3 in view of Kihara (US 2009/0047858)4 and Kim (US 4983247) as applied to claim 1 above, and further in view of Narusawa (US 2012/0103661). 
With respect to claim 7, Kihara in view of Kihara ‘858 and Kim teaches all the limitations of claim 1 above.
Kihara in view of Kihara ‘858 and Kim is silent as to the polyester fiber non-woven fabric having a gas permeability of 2 to 50 cm3/cm2 sec.
Narusawa teaches and electrical insulating sheet which has excellent heat resistance, electrical insulating properties, impregnating property with resin and insulating oil, mechanical strength and dimensional stability and which is used for rotating electric machines, stationary electric machines (such as a transformer) and electric wire cables (paragraph [0001]). An electrical insulating sheet having the above characteristics can be prepared by using as a support a woven or nonwoven fabric comprising a certain type of fiber and by filling the voids among the fibers of the support with a heat resistant resin having continuous pores (paragraph [0010]). The continuous pores have a role of enhancing the heat resistance, electrical insulating properties and impregnating property with resin and insulating oil to a level which has not been achieved in the past (paragraph [0027]). Examples of the resin include polyether sulfide and amide type polymers (paragraph [0030]), and the fibers of the support may be polyester (paragraph [0013]).
Since both Kihara in view of Kihara ‘858 and Kim and Narusawa teach polyester nonwovens with polyether sulfide and polyamide resins for use as electrical insulation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resin/nonwoven composite to include continuous pores in order to enhance the heat resistance and electrical insulating properties.
The ordinary artisan would recognize that the pores affect the air permeability. This can be seen in Table 1 of Narusawa. Examples 1 and 2 have approximately the same pore size, but different pore densities, resulting in a different in air permeability. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the gas permeability of the polyester fiber nonwoven. One would have been motivated to provide an electrical insulation sheet with the desired heat resistance and electrical insulating properties. It has been held that, where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05(II).

With respect to claim 8, Kihara in view of Kihara ‘858 and Kim teaches all the limitations of claim 1 above.
Kihara in view of Kihara ‘858 and Kim is silent as the polyester nonwoven sheet being produced by a spunbond method.
Narusawa teaches and electrical insulating sheet which has excellent heat resistance, electrical insulating properties, impregnating property with resin and insulating oil, mechanical strength and dimensional stability and which is used for rotating electric machines, stationary electric machines (such as a transformer) and electric wire cables (paragraph [0001]). An 
Since both Kihara in view of Kihara ‘858 and Kim and Narusawa teach polyester nonwovens with polyether sulfide and polyamide resins for use as electrical insulation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyester nonwoven fabric to be spunbonded, in order to provide the necessary heat resistance, mechanical characteristics, and resistance to solvents.
With respect to claim 9, Kihara in view of Kihara ‘858 and Kim teaches all the limitations of claim 1 above. Kihara further teaches an electrically insulating sheet material (electric insulating sheet) which includes the resin layer and protective layers disposed on both sides of the resin layer in contact with the resin layer (paragraph [0031]). Examples of materials for the protective layer include nonwovens of synthetic polymer compounds such as polyester (paragraphs [0017], [0084]-[0090], [0115]).
One of ordinary skill in the art would have been motivated to provide multiple nonwoven layers in order to provide the protection necessary. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP 2114.04.
Kihara in view of Kihara ‘858 and Kim is silent as to the polyester fiber nonwoven fabric comprising an interlayer between two surface layers with a fiber density of the interlayer being higher than the fiber density of the two surface layers.
Narusawa teaches and electrical insulating sheet which has excellent heat resistance, electrical insulating properties, impregnating property with resin and insulating oil, mechanical strength and dimensional stability and which is used for rotating electric machines, stationary electric machines (such as a transformer) and electric wire cables (paragraph [0001]). An electrical insulating sheet having the above characteristics can be prepared by using as a support a woven or nonwoven fabric comprising a certain type of fiber and by filling the voids among the fibers of the support with a heat resistant resin having continuous pores (paragraph [0010]). The continuous pores have a role of enhancing the heat resistance, electrical insulating properties and impregnating property with resin and insulating oil to a level which has not been achieved in the past (paragraph [0027]). Examples of the resin include polyether sulfide and amide type polymers (paragraph [0030]), and the fibers of the support may be polyester (paragraph [0013]).
The ordinary artisan would recognize that the pores affect the fiber density of the fabric; the larger the pores and the higher the pore density the less dense the fabric is. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pore size and density of each nonwoven fabric, with the possible result of an interlayer having a higher fiber density than the two surface layers. One would have been motivated to provide an electrical insulation sheet with the desired heat resistance and electrical insulating properties. It has been held that, where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05(II).

Alternate Rejection
In the event it is determined Kihara (US 2014/0048309) in view of Kihara (US 2009/0047858) and Kim (US 4983247) does not inherently teach melt viscosities that satisfy the relational expression, claims 1-8 are rejected as follows.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2014/0048309)5 in view of Weber (US 2013/0085224)1, Otsuki (WO 2016/152856)1,6, Kihara (US 2009/0047858)7 and Kim (US 4983247). Supporting evidence provided by “Penoxy Resins (Polyhydroxyl Ethers)”.
With respect to claims 1 and 3-5, Kihara teaches a resin layer for a three-dimensionally shaped electrically insulating product (electric insulating sheet) comprising, as the thermoplastic resin (resin film), at least one selected from the group consisting of a polyamide resin, a polysulfone resin, and a polyphenylene sulfide resin (paragraph [0010]). It is preferable for the resin layer (resin film) to contain both the polyamide resin (accessory component
The instant specification also uses ULTRASON as the polyether sulfone resin in paragraph [0054] of the examples. The instant specification does not specify the series, however as evidenced by the attached product brochure, ULTRASON E is a polyethersulfone (page 4). Therefore it is reasonable to presume that the ULTRASON series used in the instant specification is ULTRASON E, and thus it would have been obvious to one of ordinary skill in the art that the ULTRASON E series of Kihara has a glass transition temperature of 210oC (instant specification; paragraph [0054]). The polysulfone resin is preferably at least 20 wt%, more preferably at least 40 wt% and not more than 90 wt%, preferably not more than 70 wt% of the resin layer (main component) (paragraph [0070]).
In the examples of Kihara, the polyamide resin used is “Zytel HTN501” (paragraph [0125]-[0126]). The Zytel HTN series is a PA6T/XT-1 resin, and has a melting point of 300oC (DuPont; Zytel nylon resin brochure). Other thermoplastic resins (accessory component) used may include a thermoplastic polyhydroxy polyether phenoxy resin formed by a reaction of bisphenols and epichlorohydrin (paragraph [0072]). In the examples the thermoplastic polyhydroxy polyether phenoxy resin used is “Phenotohto YP-50S” manufactured by Tohto Kasei Co., Ltd. (paragraph [0127]).
Kihara further teaches an electrically insulating sheet material (electric insulating sheet) which includes the resin layer (resin film) and protective layers disposed on both sides of the resin layer (resin film) in contact with the resin layer (paragraph [0031]). Examples of materials for the protective layer include synthetic polymer compounds such as polyester (paragraphs [0084]-[0090]).
Kihara is silent as to melt viscosities of the components satisfying relational expression (1).
Weber teaches a molding composition comprising at least one polyarylene ether sulfone (paragraph [0001]). Polyarylene ethers are known to have high melt viscosity, and this is in particular disadvantageous for processing means of injection molding to give layer moldings (paragraph [0002]). To object of the invention of Weber is to provide high-strength molding compositions based on polyether sulfones that have good processability in the melt, high mechanical strength, high stiffness, and good flowability (paragraphs [0008]-[0009]). Melt flowability was assessed on the basis of melt viscosity, and the melt viscosity of the polyarylene ether sulfone at 350oC/1150 s-1 is preferably from 150-300 Pa.s, most preferably 150-275 Pa.s (paragraph [0043]).
Since both Kihara and Weber teach molding compositions comprising polyether sulfones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the melt viscosity of the polyether sulfone resin to be 150-300 oC/1150 s-1 in order to increase the flowability and processability of the melt for injection molding.
Otsuki teaches a fiber-reinforced plastic molding material comprising a blend of phenoxy resin (paragraph [0052]). The phenoxy resin preferably has a melt viscosity of 3,000 Pa.s or less at anywhere in the temperature range from 160-220oC (paragraph [0054]). When the melt viscosity is more than 3,000 Pa.s, the fluidity of the phenoxy resin at the time of molding degrades, and does not sufficiently permeate into the fiber base material, causing voids (paragraph [0054]).
Since both Kihara in view of Weber and Otsuki teach moldable resin compositions containing phenoxy resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the melt viscosity of the phenoxy resin to be 3,000 Pa.s or less in order to provide a blend with sufficient molding properties.
The combination results in a blend of low melt viscosity polyethersulfone resin and a high melt viscosity phenoxy resin that necessarily satisfies the relational expression (1). While the melt viscosity of the combination of the polyamide resin and the phenoxy resin is not disclosed, the melt viscosity of the phenoxy resin is sufficiently larger than the melt viscosity of the polyether sulfone that it is reasonable to presume that relational expression (1) is satisfied.
Kihara in view of Weber and Otsuki teaches the claimed invention above but does not expressly teach the melt viscosities at 300oC. It is reasonable to presume that the relational expression (1) when measured at 300oC is inherent to Kihara in view of Weber and Otsuki. Support for said presumption is found in that Kihara in view of Weber and Otsuki teaches all the structural limitations of claim 1 above, as well as melt viscosity values for the polyether sulfone 
Kihara in view of Weber and Otsuki is silent as to the phenoxy resin comprising 30 to 50 mass% when the amount of polyamide resin and phenoxy resin is taken as the total and as to the phenoxy resin having a bisphenol A skeleton and an epoxy group at either end or both ends.
Kihara ‘858 teaches a resin composition comprising an aromatic polyamide resin and an epoxy-containing phenoxy resin (an epoxy group at either end or both ends) (paragraph [0014]). The flowability of a resulting polyamide resin composition in the molten state can be improved by adding an epoxy group-containing phenoxy resin (an epoxy group at either end or both ends) (paragraph [0012]). When the resin composition contains 30 to 50% by mass of the epoxy-group containing phenoxy resin (an epoxy group at either end or both ends), it can suppress excessive flowability of the resin at higher temperatures than the melting point of the composition thus reducing the need to precisely control temperature to maintain thickness accuracy (paragraph [0014]).
Since both Kihara in view of Weber and Otsuki and Kihara ‘858 teach resin compositions comprising polyamides and phenoxy resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resin composition of Kihara in view of Weber and Otsuki to include 30 to 50 mass% of an epoxy-group containing phenoxy resin (an epoxy group at either end or both ends), based on the total of polyamide resin and phenoxy resin, in order to suppress excessive flowability of the resin at higher temperatures thus reducing the need to precisely control temperature to maintain thickness accuracy. As evidenced by “Phenoxy Resins (Polyhydroxyl Ethers)”, phenoxy resins are derived bisphenol A skeleton) and have a high molecular weight (10,000-100,000 g/mol).
With respect to the mass percent of polyamide resin and phenoxy resin with respect to the polyether sulfone resin, the claimed range may first be calculated to be 12-72 mass% polyamide resin and phenoxy resin with respect to the total resin composition. This value was determined by taking 30% of 40% (0.3*40%) for the lowest endpoint, based on the lowest endpoint values for the range of polyamide resin + phenoxy resin based on the total of polyethylene sulfide from claim 1, and the range of polyethylene sulfide based on the total resin composition. Similarly, the highest endpoint was determined by taking 80% of 90% (0.8*90%).
Kihara in view of Weber and Otsuki teaches the resin layer contains 10-70 wt% polyamide resin with respect to the total (paragraphs [0062]-[0063]), and the combination of Kihara in view of Weber and Otsuki and Kihara ‘858 teaches 30-50 mass% phenoxy resin based on the total of polyamide resin and phenoxy resin (Kihara ‘858; paragraph [0014]). The range of the phenoxy resin compared to the total composition is 3-35 mass%, calculated in the same way as above (0.3*10% and 0.5*70%). The mass% of polyamide based on the total can then be added to the mass% of phenoxy resin compared to the total, for 13-100 mass% polyamide resin and phenoxy resin taught by Kihara in view of Weber, Otsuki, and Kihara ‘858, compared to the claimed 12-72 mass%.
The mass% of polyamide resin and phenoxy resin ranges substantially overlap the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have 
Kihara in view of Weber, Otsuki, and Kihara ‘858 is silent as to the resin film being thermally adhered to the polyester fiber non-woven fabric in a molten state.
Kim teaches a resin rich surface layer on molded composite thermoplastic (col. 1, lines 6-7). A sheet 223 is in the molten state or significantly above the glass transition temperature to be sufficient soft to flow, to heat and melt layer 220, and deform to the contour of the layer 220 and surface 214 of the lower core 208 when compressed therebetween (col. 5, lines 50-54). The molecules of the heat softened layer 222 and the sheet 223 combine to form an integral structure which is homogeneous at the interface between the layer and the sheet 223 (col. 6, lines 18-21). A good bond and a smooth surface can be produced using heat from the molten plastic sheet 223 without the addition of any supplemental heat (col. 6, lines 46-49).
Since both Kihara in view of Weber, Otsuki, and Kihara ‘858 and Kim teach a resin rich layer of composite thermoplastic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resin layer of Kihara in view of Weber, Otsuki, and Kihara ‘858 to be applied in a molten state in order to deform to the contour of the surface it is applied while forming a homogenous interface with the layer to which it is applied with a good bond and a smooth surface obtained without the addition of supplemental heat.

With respect to claim 6, Kihara in view of Weber, Otsuki, Kihara ‘858, and Kim teaches all the limitations of claim 1 above. Kihara further teaches that the electrically insulating product may be used as electrical insulation in a motor coil (paragraph [0109]).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2014/0048309)8 in view of Weber (US 2013/0085224)1, Otsuki (WO 2016/152856)1,9, Kihara (US 2009/0047858)10, and Kim (US 4983247) as applied to claim 1 above, and further in view of Narusawa (US 2012/0103661).
With respect to claim 7, Kihara in view of Weber, Otsuki, Kihara ‘858, and Kim teaches all the limitations of claim 1 above.
Kihara in view of Weber, Otsuki, Kihara ‘858, and Kim is silent as to the polyester fiber non-woven fabric having a gas permeability of 2 to 50 cm3/cm2 sec.
Narusawa teaches and electrical insulating sheet which has excellent heat resistance, electrical insulating properties, impregnating property with resin and insulating oil, mechanical strength and dimensional stability and which is used for rotating electric machines, stationary electric machines (such as a transformer) and electric wire cables (paragraph [0001]). An electrical insulating sheet having the above characteristics can be prepared by using as a support a woven or nonwoven fabric comprising a certain type of fiber and by filling the voids among the fibers of the support with a heat resistant resin having continuous pores (paragraph [0010]). The continuous pores have a role of enhancing the heat resistance, electrical insulating properties and impregnating property with resin and insulating oil to a level which has not been achieved in the past (paragraph [0027]). Examples of the resin include polyether sulfide and amide type polymers (paragraph [0030]), and the fibers of the support may be polyester (paragraph [0013]).
Since both Kihara in view of Weber, Otsuki, Kihara ‘858, and Kim and Narusawa teach polyester nonwovens with polyether sulfide and polyamide resins for use as electrical insulation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resin/nonwoven composite to include continuous pores in order to enhance the heat resistance and electrical insulating properties.
The ordinary artisan would recognize that the pores affect the air permeability. This can be seen in Table 1 of Narusawa. Examples 1 and 2 have approximately the same pore size, but different pore densities, resulting in a different in air permeability. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the gas permeability of the polyester fiber nonwoven. One would have been motivated to provide an electrical insulation sheet with the desired heat resistance and electrical insulating properties. It has been held that, where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05(II).

With respect to claim 8, Kihara in view of Weber, Otsuki, Kihara ‘858, and Kim teaches all the limitations of claim 1 above.
Kihara in view of Weber, Otsuki, Kihara ‘858, and Kim is silent as the polyester nonwoven sheet being produced by a spunbond method.
Narusawa teaches and electrical insulating sheet which has excellent heat resistance, electrical insulating properties, impregnating property with resin and insulating oil, mechanical strength and dimensional stability and which is used for rotating electric machines, stationary electric machines (such as a transformer) and electric wire cables (paragraph [0001]). An 
Since both Kihara in view of Weber, Otsuki, Kihara ‘858, and Kim and Narusawa teach polyester nonwovens with polyether sulfide and polyamide resins for use as electrical insulation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyester nonwoven fabric to be spunbonded, in order to provide the necessary heat resistance, mechanical characteristics, and resistance to solvents.

With respect to claim 9, Kihara in view of Weber, Otsuki, Kihara ‘858, and Kim teaches all the limitations of claim 1 above. Kihara further teaches an electrically insulating sheet material (electric insulating sheet) which includes the resin layer and protective layers disposed on both sides of the resin layer in contact with the resin layer (paragraph [0031]). Examples of materials for the protective layer include nonwovens of synthetic polymer compounds such as polyester (paragraphs [0017], [0084]-[0090], [0115]).
One of ordinary skill in the art would have been motivated to provide multiple nonwoven layers in order to provide the protection necessary. The mere duplication of parts, without any 
Kihara in view of Weber, Otsuki, Kihara ‘858, and Kim is silent as to the polyester fiber nonwoven fabric comprising an interlayer between two surface layers with a fiber density of the interlayer being higher than the fiber density of the two surface layers.
Narusawa teaches and electrical insulating sheet which has excellent heat resistance, electrical insulating properties, impregnating property with resin and insulating oil, mechanical strength and dimensional stability and which is used for rotating electric machines, stationary electric machines (such as a transformer) and electric wire cables (paragraph [0001]). An electrical insulating sheet having the above characteristics can be prepared by using as a support a woven or nonwoven fabric comprising a certain type of fiber and by filling the voids among the fibers of the support with a heat resistant resin having continuous pores (paragraph [0010]). The continuous pores have a role of enhancing the heat resistance, electrical insulating properties and impregnating property with resin and insulating oil to a level which has not been achieved in the past (paragraph [0027]). Examples of the resin include polyether sulfide and amide type polymers (paragraph [0030]), and the fibers of the support may be polyester (paragraph [0013]).
The ordinary artisan would recognize that the pores affect the fiber density of the fabric; the larger the pores and the higher the pore density the less dense the fabric is. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pore size and density of each nonwoven fabric, with the possible result of an interlayer having a higher fiber density than the two surface layers. One would have been motivated to provide an electrical insulation sheet with the desired heat resistance and electrical insulating properties. It has been held that, where the general conditions of the claim are .
Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the specification does not enable any person skilled in the art to which it pertains, or which it is most nearly connected, to make and use the invention commensurate in scope with the claims, are overcome by Applicants amendments to the claims in the response filed July 16, 2021.
The rejections of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed July 16, 2021.

Response – Claim Rejections 35 USC §103
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Kihara not teaching the new claim amendments, specifically the newly added structural feature wherein the phenoxy resin has a bisphenol A skeleton and an epoxy group at either end or both ends and having a mass-average molecular weight of 10000 to 100000 and the resin film being applied in a molten state. The newly added references Kihara (US 2009/0047858) and Kim (US 4983247) are used in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Hereinafter referred to as Kihara ‘858
        3 Previously presented
        4 Hereinafter referred to as Kihara ‘858
        5 Previously presented
        6 English equivalent US 2018/0079879 used as reference
        7 Hereinafter referred to as Kihara ‘858
        8 Previously presented
        9 English equivalent US 2018/0079879 used as reference
        10 Hereinafter referred to as Kihara ‘858